      Case 2:17-cv-01105-JMA-ARL Document 58 Filed 11/05/18 Page 1 of 2 PageID #: 1708

                                            Simpson Thacher & Bartlett                                  LLP
                                                             425 LEXINGTON AVENUE
                                                            NEW YORK, NY 10017-3954




                                                          l ELEPl!ONE: +1-212-455-2000
                                                          l•.-\CSl:IIILE: +1-212-455-2502


  Direct Dial Num bet·                                                                                                             E-mail Address
  + 1-212-455-2 228                                                                                                          gwang@stblaw.co1n




            VIAECF

            November 5, 2018

            Re:          In re Grana y Montero SAA. Securities Litigation, 17-CV-1105 (JMA) (ARL)

             The Honorable Joan M. Azrack
             United States District Court
             Eastern District of New York
             Long Island Courthouse
             100 Federal Plaza
             Central Islip, NY 11722

            Dear Judge Azrack:

                   I am counsel to Defendant Grafia y Montero S.A.A. ("Grafia") and write in response
            to Plaintiffs' October 31, 2018 letter (Dkt. No. 57). In their letter, Plaintiffs seek to
            characterize an October 5, 2018 article published by Peruvian newspaper La Republica as
            a "recent factual development" that "bears" on the pending Motion to Dismiss. For the
            reasons set forth below, the newspaper article cited in Plaintiffs' Letter fails to provide any
            meaningful support for Plaintiffs' allegations.

                   As an initial matter, Plaintiffs again do not cite actual transcripts (or firsthand
            accounts) of testimony. Instead, they cite news articles, whose reliability is questionable
            at best as discussed further in Grafia's Motion to Dismiss (Dkt. No. 51, at 212-23) and
            Reply (Dkt. No. 55, at 3, 11-12).

                     Plaintiffs misstate what is said in the La Republica article. Plaintiffs claim that the
           news article says that Odebrecht's Carlos Nostre Junior ("Nostre") said that "Juan Manuel
           Lambarri Hierro, the former CEO of Grafia's construction subsidiary GyM S.A., knew of
           Grafia's obligation to contribute to the bribery." But the news article does not say that.
           And, notably, Plaintiffs elected not to attach a copy of the article as an exhibit to their
           letter or even provide a hyperlink to the article, thus preventing the Court from verifying
           the accurateness of what Plaintiffs say the news article said that Mr. Nostre said to
           Peruvian prosecutors. The article itself is available at
           htt_ps: / /larepublica. pe/pol itica / 1331714-nostre-confi rmo-pa1ticipacio11-consorciadas-
           pago-sobornos, and the Google translation is available at
           bttps: //translate.google.com/translate?s1 =auto&tl=en&js=y&l)rev= t&hl =en&ie=UTF-



BEIJIKG      IIONG KO:iC      HOL'STQ;,./   LO:iDO:-:   LOS .-\NGELES    l'.-\LO ALTO   sAo   l'AlJLO    SEOUL   TOK \" O   IY.-\Sllll'iG T ON, ll C
Case 2:17-cv-01105-JMA-ARL Document 58 Filed 11/05/18 Page 2 of 2 PageID #: 1709
                                                                       Simpson Thacher & Bartlett   LLP



    November 5,   2018                                                   The Honorable Joan M. Azrack

   8&u=bttps%3A%2F%2Flarepublica.pe%2Fpolitica%2F1331714-nostre-confirmo-
   pa:rticipacion-consorciadas-pago-sobornos&edit-text=&act=url.

           The article says that Mr. Nostre said to Peruvian prosecutors that Mr. Lambarri told
   Mr. Nostre he was already aware of the reasons that Odebrecht was receiving a
   disproportionate dividend payment. The article does not report, as Plaintiffs suggest, that
   Mr. Nostre ever told Mr. Lambarri or anyone else at Grafia that bribes had been paid or
   that the "additional risks" referenced in connection with disproportionate dividend
   payments related in any way to bribery. Mr. Nostre also never said that Mr. Lambarri said
   he understood such reasons related in any way to bribery. To the extent that La Republica
   articles are reliable, La Republica reported that Mr. Nostre's supervisor, Jorge Barata, told
   the Brazilian Attorney General on December 15, 2016 that Grafia "did not know about this
   topic" of bribes with respect to the Lima Metro project. See
   https: / /larepublica. pe/politica/1110261-j orge-barata-y-el-video-de-las-confesiones-sobre-
   coimas-pagadas-por-odebrecht-en-el-metro-de-1 ima (translation available at
   https: //translate.google.com /translate?sl=auto&tl=en&js=y&l)rev= t&hl =en&ie=UTF-
   8&u= https%3A%2F%2Flarepublica.pe%2Fpolitica%2F1110761-jorge-barata-y-el-video-
   de-las-confesiones-so bre-coimas-pagadas-po r-odebrecht-en-el-metro-de-lima&edit-
   text=&act= url).

         For the reasons detailed in Grafia's Motion to Dismiss papers filed on October 26,
   2018, Plaintiffs' Complaint should be dismissed in its entirety.


                                                                 Very truly yours,

                                                                  ~ J Wcif'if I~rw
                                                                 George S. Wang

   cc:   All Counsel of Record (via ECF)




                                                2
